Treat, C. J. The decision of the circuit court was clearly right. The case was already res adjudicóla. It was submitted to this court at a former term, in pursuance of a stipulation of the parties, that cross errors might be assigned on the record, and that such judgment might be entered here as the circuit court should have rendered. This court then came to the conclusion, on a thorough review of the whole case, that the circuit court erred in not rendering judgment for the defendant in bar of the action, and final judgment was thereupon entered here in his favor. Lee v. Abrams, 12 Illinois, 111. That was a full and final determination of the case. It was not open to any. further proceeding in the circuit court. The judgment is affirmed. Judgment affirmed.